Order, Supreme Court, New York County, entered on March 17, 1972, so far as appealed from, unanimously reversed, on the law, and the motion of defendant-appellant to dismiss the fourth cause of action granted. Appellant shall recover of respondent $50 costs and disbursements of this appeal. Plaintiff-respondent’s dishonest employee, designated by it to sign cheeks with a coemployee, signed certain checks made out to fictitious payees, procured his coemployee’s signature, indorsed the fictitious payees’ names, and deposited the checks to his account in defendant bank. The fourth cause alleges negligence by defendant bank. Such a cause will not lie in these circumstances against the collecting bank. (See Chartered Bank v. American Trust Co., 47 Misc 2d 694; 48 Misc 2d 314, affd. 26 A D 2d 623.) Commercial Trading Co. v. Trade Bank & Trust Co. (286 App. Div. 722) avails plaintiff not; that suit was against drawee bank, which impleaded the collecting bank. Concur — Stevens, P. J., MeGivern, Markewich, Kupferman and Steuer, JJ.